DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 8 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiner (CN 101849197, see provided a translation), and further in view of Ronda (US 2013/0327947 A1).
With respect to independent claim 1, Weiner teaches in Fig. 2 a scintillator structure comprising: 
a plurality of cells 230; and 
a reflector 240 covering the plurality of cells, wherein each of the plurality of cells contains a resin this “resin” is obvious for binding a phosphor material. Ronda teaches in paragraph [0024] resin in order to bind a phosphor material. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results. and a phosphor as disclosed in paragraph [0054], the phosphor contains gadolinium oxysulfide as disclosed in paragraph [0054], but is silent with a breaking strength by a bending test of an interface between each of the plurality of cells and the reflector is 900 gf or more.
However, Weiner teaches a reflector made of TiO2 in paragraph [0055], which is disclosed as a material for the reflector in the present application. In paragraph [0053] reflector in Weiner provides tough, flexibility for the X-ray detector. In view of this, ordinary skilled art can achieve the limitation of “a breaking strength by a bending test of an interface between each of the plurality of cells and the reflector is 900 gf or more” through a routine optimization process (see MPEP 2144.05 II) to arrive the desired strength in order to prevent desired X-ray scintillator detector from breaking. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 8, the limitation of “wherein the bending test applies a force in a thickness direction of the scintillator structure” would be “obvious to try" – choosing from a finite number of predictable solution in order to test flexibility or breakability of desired X-ray detectors.
With respect to dependent claim 9, the limitation of “wherein the bending test is a bending test based on a 3-point bending test” would be “obvious to try" – choosing from a finite number of predictable solution as an engineering choice in testing flexibility or breakability of desired X-ray detectors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/           Primary Examiner, Art Unit 2884